
	
		II
		112th CONGRESS
		2d Session
		S. 2032
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2012
			Mr. Durbin (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 regarding
		  proprietary institutions of higher education in order to protect students and
		  taxpayers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Our Students and
			 Taxpayers Act or POST Act.
		2.85/15
			 rule
			(a)In
			 generalSection 102(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1002(b)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (D), by striking
			 and after the semicolon;
					(B)in subparagraph
			 (E), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(F)meets the
				requirements of paragraph
				(2).
							;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting
			 after paragraph (1) the following:
					
						(2)Revenue
				sources
							(A)In
				generalIn order to qualify as a proprietary institution of
				higher education under this subsection, an institution shall derive not less
				than 15 percent of the institution's revenues from sources other than Federal
				funds, as calculated in accordance with subparagraphs (B) and (C).
							(B)Federal
				fundsIn this paragraph, the term Federal funds
				means any Federal financial assistance provided, under this Act or any other
				Federal law, through a grant, contract, subsidy, loan, guarantee, insurance, or
				other means to a proprietary institution, including Federal financial
				assistance that is disbursed or delivered to an institution or on behalf of a
				student or to a student to be used to attend the institution, except that such
				term shall not include any monthly housing stipend provided under the Post-9/11
				Veterans Educational Assistance Program under chapter 33 of title 38, United
				States Code.
							(C)Implementation of non-Federal revenue
				requirementIn making calculations under subparagraph (A), an
				institution of higher education shall—
								(i)use the cash
				basis of accounting;
								(ii)consider as
				revenue only those funds generated by the institution from—
									(I)tuition, fees,
				and other institutional charges for students enrolled in programs eligible for
				assistance under title IV;
									(II)activities
				conducted by the institution that are necessary for the education and training
				of the institution's students, if such activities are—
										(aa)conducted on
				campus or at a facility under the control of the institution;
										(bb)performed under
				the supervision of a member of the institution's faculty; and
										(cc)required to be
				performed by all students in a specific educational program at the institution;
				and
										(III)a contractual
				arrangement with a Federal agency for the purpose of providing job training to
				low-income individuals who are in need of such training;
									(iii)presume that
				any Federal funds that are disbursed or delivered to an institution on behalf
				of a student or directly to a student will be used to pay the student's
				tuition, fees, or other institutional charges, regardless of whether the
				institution credits such funds to the student's account or pays such funds
				directly to the student, except to the extent that the student's tuition, fees,
				or other institutional charges are satisfied by—
									(I)grant funds
				provided by an outside source that—
										(aa)has no
				affiliation with the institution; and
										(bb)shares no
				employees with the institution; and
										(II)institutional
				scholarships described in clause (v);
									(iv)include no loans
				made by an institution of higher education as revenue to the school, except for
				payments made by students on such loans;
								(v)include a
				scholarship provided by the institution—
									(I)only if the
				scholarship is in the form of monetary aid based upon the academic achievements
				or financial need of students, disbursed to qualified student recipients during
				each fiscal year from an established restricted account; and
									(II)only to the
				extent that funds in that account represent designated funds, or income earned
				on such funds, from an outside source that—
										(aa)has no
				affiliation with the institution; and
										(bb)shares no
				employees with the institution; and
										(vi)exclude from
				revenues—
									(I)the amount of
				funds the institution received under part C of title IV, unless the institution
				used those funds to pay a student's institutional charges;
									(II)the amount of
				funds the institution received under subpart 4 of part A of title IV;
									(III)the amount of
				funds provided by the institution as matching funds for any Federal
				program;
									(IV)the amount of
				Federal funds provided to the institution to pay institutional charges for a
				student that were refunded or returned; and
									(V)the amount
				charged for books, supplies, and equipment, unless the institution includes
				that amount as tuition, fees, or other institutional charges.
									(D)Report to
				congressNot later than July 1, 2012, and by July 1 of each
				succeeding year, the Secretary shall submit to the authorizing committees a
				report that contains, for each proprietary institution of higher education that
				receives assistance under title IV and as provided in the audited financial
				statements submitted to the Secretary by each institution pursuant to the
				requirements of section 487(c)—
								(i)the amount and
				percentage of such institution's revenues received from Federal funds;
				and
								(ii)the amount and
				percentage of such institution's revenues received from other
				sources.
								.
				(b)Repeal of
			 existing requirementsSection 487 of the Higher Education Act of
			 1965 (20 U.S.C. 1094) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (24);
					(B)by redesignating
			 paragraphs (25) through (29) as paragraphs (24) through (28),
			 respectively;
					(C)in paragraph
			 (24)(A)(ii) (as redesignated by subparagraph (B)), by striking
			 subsection (e) and inserting subsection (d);
			 and
					(D)in paragraph (26)
			 (as redesignated by subparagraph (B)), by striking subsection
			 (h) and inserting subsection (g);
					(2)by striking
			 subsection (d);
				(3)by redesignating
			 subsections (e) through (j) as subsections (d) through (i),
			 respectively;
				(4)in subsection
			 (f)(1) (as redesignated by paragraph (3)), by striking subsection
			 (e)(2) and inserting subsection (d)(2); and
				(5)in subsection
			 (g)(1) (as redesignated by paragraph (3)), by striking subsection
			 (a)(27) in the matter preceding subparagraph (A) and inserting
			 subsection (a)(26).
				(c)Conforming
			 amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.) is amended—
				(1)in section 152
			 (20 U.S.C. 1019a)—
					(A)in subsection
			 (a)(1)(A), by striking subsections (a)(27) and (h) of section
			 487 and inserting subsections (a)(26) and (g) of section
			 487; and
					(B)in subsection
			 (b)(1)(B)(i)(I), by striking section 487(e) and inserting
			 section 487(d);
					(2)in section
			 153(c)(3) (20 U.S.C. 1019b(c)(3)), by striking section
			 487(a)(25) each place the term appears and inserting section
			 487(a)(24);
				(3)in section
			 496(c)(3)(A) (20 U.S.C. 1099b(c)(3)(A)), by striking section
			 487(f) and inserting section 487(e); and
				(4)in section
			 498(k)(1) (20 U.S.C. 1099c(k)(1)), by striking section 487(f)
			 and inserting section 487(e).
				
